Citation Nr: 9912345	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-34 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an increased (compensable) evaluation for 
prostatitis for the period of September 19, 1991 to July 8, 
1996.

3.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis commencing July 9, 1996.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to June 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the March 1992 rating decision denied 
the veteran's claims for service connection for diabetes 
mellitus and glaucoma.  The veteran perfected an appeal as 
to these issues.  However, the veteran and his 
representative indicated at the January 1999 Board hearing 
that he was no longer pursing service connection for 
diabetes mellitus and glaucoma.

The Board observes that the veteran has claimed (January 
1999 Board hearing) that he suffers from impotence as a 
result of taking medications for his prostatitis.  Further, 
the July 1996 VA examiner diagnosed the veteran with 
erectile dysfunction probably secondary to diabetes mellitus 
and medications.  As this issue has not been adjudicated, it 
is referred to the RO for appropriate action. 

The issue of entitlement to an increased (compensable) 
evaluation for prostatitis for the period beginning 
September 19, 1991 will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus 
between the veteran's allergic rhinitis and any incident or 
manifestation in service.

2.  Voiding dysfunction represents the predominate 
disability picture for the veteran's service-connected 
prostatitis.

3.  A June 1994 VA examination revealed that the veteran's 
prostatitis was manifested by a mild degree of severity.

4.  Subsequent to June 8, 1994, the veteran's prostatitis 
was manifested by nocturia two or three times a night, but 
the evidence does not demonstrate that the veteran had a 
daytime voiding interval between one and two hours, or that 
he had nocturia three to four times at night; there is no 
indication that the veteran wore absorbent materials for his 
voiding complaints.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for allergic rhinitis is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The schedular criteria for an evaluation in excess of 10 
percent for prostatitis from June 8, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.115, Diagnostic Codes 7512, 7527 (1994), 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in responses to VA requests 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the 1973 fire 
at that facility.  In view of the RO's efforts to locate any 
available service medical records, the Board finds that no 
useful purpose would be served by delaying the veteran's 
appeal with any additional attempts to locate such records.

I.  Service Connection For Allergic Rhinitis.

The veteran contends that he suffered from allergic rhinitis 
during service.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive, 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claim (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  If the chronicity provision does 
not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's June 1962 separation examination noted that 
the veteran had been treated on an outpatient basis for 
frequent colds, sore throats, and a running nose.  

Post service medical records include a diagnosis of allergic 
rhinitis, thus satisfying the requirement that there be 
competent medical evidence of a current disability.  See 
Caluza.  For example, a November 1991 VA examination 
indicated a diagnosis of seasonal allergic rhinitis (Spring 
and Fall) due to dust, grass, and weed pollen.

In a September 1992 statement, the veteran indicated that 
service medical records reflecting that he suffered from a 
cold was a misdiagnosis in that the medical personnel should 
have diagnosed him with allergic rhinitis.

The veteran testified at a November 1992 RO hearing and at a 
January 1999 personal hearing before the undersigned Member 
of the Board.  The veteran indicated that he had not 
suffered from colds, sneezing, or any nasal conditions 
watery eyes and or allergies prior to entering service.  The 
veteran stated that he was often treated for colds during 
service.  He stated that he had been suffering from his 
nasal condition ever since leaving service.

A review of the record reveals that there is no medical 
evidence linking the veteran's currently diagnosed rhinitis 
to his military service.  As for the veteran's contentions 
that he was misdiagnosed during service, or that his 
rhinitis was caused by events during service, the etiology 
or pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement 
of section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's rhinitis to 
service.  Moreover, there is no medical evidence linking any 
continuity of symptomatology which the veteran claims to his 
rhinitis, and, under such circumstances, the claim is not 
well grounded.  See Savage, supra. 

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to 
render his claim well grounded.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board 
has concluded that the claim is not well-grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Finally, the Board emphasizes that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Increased Rating For Prostatitis

The veteran and his representative essentially contend that 
a higher evaluation is warranted for the veteran's service-
connected prostatitis.  The Board finds that the veteran's 
claim for a higher rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  The Board observes here that the Court has 
recently noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

In a January 1993 rating decision, the veteran was granted 
service connection for prostatitis and assigned a 
noncompensable evaluation effective from September 19, 1991.  
In a June 1998 rating decision, the veteran's prostatitis 
was increased to 10 percent disabling effective July 9, 
1996.

It was noted on the veteran's June 1962 separation 
examination that he had been treated during service from 
1957-59 for prostatitis.

Private medical records dated from 1984 to 1988 indicate 
treatment for prostatitis.

At the November 1992 RO hearing, the veteran stated that he 
had pain when urinating.  He stated that he had been 
hospitalized for treatment in 1972 that included massages 
and sitz baths.

A December 1992 VA examination noted that the veteran was 
being treated for a recurrence of prostatitis.  Physical 
examination found the veteran's abdomen to be soft.  His 
prostrate was 25 grams, smooth and boggy with a clear white 
discharge from the urethra.  The diagnosis was chronic 
prostatitis.

A June 1994 VA examination indicated that the veteran's last 
episode of prostatitis was in 1993.  He had nocturia one to 
two times a night.  He had some hesitancy with a full 
bladder.  His stream was deviating with varying force.  His 
abdomen was flat and was not tender.  His prostate was 2+ 
and 3+, without nodules.  The assessments were history of 
recurrent prostatitis and possible benign prostatic 
hypertrophy (BPH) with voiding symptoms.

The veteran underwent another VA examination in July 1996.  
It was noted that the veteran had a prostatic secretion 
culture in June of 1994, and a cystoscopy in March 1995 
which revealed BPH.  The veteran stated that medication had 
improved his urinary stream.  However, he still had 
significant urinary voiding symptoms which included a 
frequency of six to seven times per day.  He also had 
nocturia three times as well as some urgency incontinence.  
Physical examination revealed a soft, non-tender abdomen.  
The prostate was 2+, smooth without any nodules.  The 
diagnoses were history of acute and chronic prostatitis and 
benign prostatic hypertrophy.

At a March 1998 VA examination, the veteran complained of 
mild to moderate urinary symptoms.  He was taking Proscar 
and Terazosin.  He also complained of nocturia times two to 
three as well as urgency and frequency.  It was noted that 
the severity of his symptoms were manageable as long as he 
continued on the medications.  Physical examination of the 
prostate revealed no evidence of modularity.  Diagnoses were 
benign prostatic hyperplasia currently controlled with oral 
medication and history of acute and chronic prostatitis.

At a personal hearing before the undersigned Member of the 
Board in January 1999, the veteran stated that his 
medication was aiding in his urine flow.  He stated that if 
he missed one dose he could notice it.  He stated that he 
would urinate 7-10 times per day, and 2-3 times at night.  
He no longer had any pain upon urination.  

Karnas v. Derwinski, 1 Vet. App. 308 (1991) held that where 
a law or regulation changes after a claim has been filed but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran must be 
applied.

Under the old rating criteria, Diagnostic Code 7527 provided 
that prostate infections were evaluated as chronic cystitis 
under Diagnostic Code 7512 in accordance with resulting 
functional disturbance of the bladder.  A 10 percent 
evaluation was assigned for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency.  A 20 percent 
evaluation contemplated moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  In 
addition, under Diagnostic Code 7526, a minimum 20 percent 
rating was assigned for resection of the prostate gland. 38 
C.F.R. § 4.115a.

The Board notes that the ratings for the genitourinary 
system were changed in 1994.  Diagnostic Code 7527, 38 
C.F.R. § 4.115b (1998), now provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Urine leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day warrants a 20 percent 
evaluation.  Urinary frequency with a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night warrants a 10 percent evaluation.  
Obstructed voiding symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year warrants 
a noncompensable evaluation.  Marked obstructed voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of post void 
residuals greater than 150 cc, uroflowmetry, marked 
diminished peak flow rate (less than 10 cc/sec), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months, warrants a 10 percent evaluation.  Urinary tract 
infections requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  38 
C.F.R. § 4.115a (1998).

Initially, the Board will consider whether the veteran was 
entitled to a compensable rating prior to July 9, 1996, the 
effective date set by the RO.  The evidence for this period 
discloses that on the June 1994 VA examination the veteran 
complained of nocturia one to two times per night; he also 
had hesitancy with a full bladder.  As noted earlier, he was 
diagnosed with possible mild BPH with voiding symptoms.  
Applying the above criteria, the Board finds that the 
symptomatology demonstrated on the June 8, 1994 VA 
examination provides a basis to grant a 10 percent rating 
under the new rating criteria, but no more.

In adjudicating the issue of an increased disability rating 
for prostatitis from June 8, 1994, the veteran reported on 
his recent VA examination that he had nocturia two to three 
times.  The examiner indicated that the veteran's symptoms 
were manageable with medication.  The objective evidence 
does not demonstrate that the veteran has a daytime voiding 
interval between one and two hours, or that he has nocturia 
three to four times at night.  There is no indication that 
the veteran wears absorbent materials for his voiding 
complaints.  Consequently, a rating in excess of 10 percent 
after June 8, 1994, is not warranted under either the old or 
new rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required 
by the holding of the Court in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board finds that in this case, 
the disability picture is not so exceptional or unusual as 
to warrant an evaluation on an extraschedular basis.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for allergic rhinitis is denied.

An evaluation of 10 percent for prostatitis for the period 
June 8, 1994, to July 8, 1996, is granted.

An evaluation in excess of 10 percent for prostatitis 
commencing July 9, 1996, is denied.

REMAND

As discussed earlier in this decision, the Board has found 
that the veteran is entitled to a 10 percent rating for his 
service-connected prostatitis for the period beginning June 
8, 1994.  As for the time period from September 19, 1991 to 
June 7, 1994, the Board finds that additional development of 
the medical evidence is necessary.

In particular, the Board observes that in a May 1993 
statement, the veteran indicated that he had received 
treatment from May 1992 to December 1992 for his prostatitis 
from Dr. John Donato.  The veteran also indicated that he 
had received treatment from Dr. Donato during his December 
1992 VA examination.

A review of the record indicates that no attempt to obtain 
the records from Dr. Donato has been undertaken.  Therefore, 
in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

Accordingly, this case is REMANDED for the following:

1. After obtaining an appropriate consent 
to the release of medical records from 
the veteran, the RO should request copies 
of all medical records relating to the 
treatment the veteran received from the 
office of Dr. Donato for his service-
connected prostatitis.  All records 
obtained as a result of this action 
should be associated with the claims 
file.

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, i.e., a 
compensable evaluation for prostatitis 
from September 19, 1991 to June 7, 1994, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and Supp. 1998) a decision of the Board of Veterans' 
Appeals granting less that the complete benefit, or 
benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 
(1988).  The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board of Veterans' Appeals.  
Appellate rights do not attach top those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


